Citation Nr: 1760581	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-06 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss of the right ear.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from August 1957 to August 1987.

This matter is before the Board of Veteran's Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In November 2017 a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  At the hearing, the Veteran submitted additional evidence (a 1971 aircraft noise study, an abstract from PubMed regarding the delayed effects of noise problems, and an Institute of Medicine study regarding noise and military implications) and specifically waived RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2017).  Therefore, the Board may properly consider such newly received evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss, considered disabling under VA standards, is at least as likely the result of noise exposure in service as it is the result of any other cause or factor.

2.  The Veteran's tinnitus is at least as likely the result of noise exposure in service as it is the result of any other cause or factor.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.   38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Given the favorable disposition of the claim at issue, no further action with respect to this issue is required to comply with the VCAA and implementing regulations.

II.  Service Connection

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.

Service connection also may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran has stated that he had exposure to in-service noise trauma, to include from artillery and the airplanes he flew in while serving as a paratrooper.  He reported that he did not use any ear protection in service.  He also maintains that he first experienced hearing loss and tinnitus during service, but did not report all his complaints at that time.  He further maintains that hearing loss and tinnitus have persisted to this day and have very gradually gotten worse.  Evidence shows that the Veteran worked as a letter carrier after service and had no post-service occupational noise exposure.  See November 1991 VA examination report, July 2011 claim and November 2017 hearing testimony. 

In the case at hand, the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses of hearing loss or tinnitus.

The Veteran submitted a claim for service connection for (in pertinent part) bilateral hearing loss and tinnitus in July 2011.  He stated that these disabilities began during service.

Regarding the question of whether the Veteran has a current disability, an October 2011 VA audiological examination confirms the Veteran's diagnoses of right ear sensorineural hearing loss that meets the requirements of 38 C.F.R. § 3.385 and bilateral tinnitus.

The Veteran's service personnel records confirm that over his 30 years Army service, his military occupational specialties included military police, paratrooper and light weapons infantry.  His awards and decorations include the sharpshooter (M-1 rifle) badge, air assault badge, four parachutist badges, Combat Infantryman Badge, and a German army marksmanship badge.  See DD Forms 214.  See also 38 U.S.C. § 1154(a) (providing that "where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such service . . . .").  The Board sees no reason to doubt the Veteran's statements regarding in-service noise exposure, and finds them credible.  The Board notes further that the Veteran has been awarded service connection for left ear hearing loss secondary to in-service noise trauma (see December 2011 rating decision); therefore, his exposure to loud noises in service is conceded.

At his hearing, the Veteran submitted an aircraft noise study from 1971, an abstract from PubMed regarding the delayed effects of noise problems, and four pages from an Institute of Medicine study regarding noise and military implications.  This evidence notes (in part) that an individual's awareness of hearing loss and tinnitus caused by acoustic trauma may increase over time, giving the appearance of delayed onset of the disabilities.  

Turning to the question of nexus, the October 2011 VA examiner concluded that the Veteran's current tinnitus and right ear hearing loss were not related to military service because they had their onset after service  (Notably, the examiner also concluded that the Veteran's left ear hearing loss was related to in-service noise exposure.)

The Board finds the April 2015 VA examiner's conclusion to be inadequate for adjudicatory purposes.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2009).  As noted above, precise audiometric data demonstrating hearing loss at levels described in 38 C.F.R. § 3.385 is only necessary to prove that the Veteran has a current hearing loss disability for VA service connection purposes.  The lack of precise audiometric data prior to or during service should not render it impossible to provide an opinion regarding the likelihood of a relationship between high levels of noise-exposure during service and current levels of hearing loss.  

Moreover, the April 2015 VA examiner failed to address the Veteran's contentions as noted in the record, or his lack of post-service noise exposure.  Finally, as noted above, the examiner found that the Veteran's left ear hearing loss was due to in-service noise trauma.

The Board finds that tinnitus and right ear hearing loss have existed since the onset during active service, because the Veteran has provided competent and credible testimony in this regard, as noted above.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002), Caluza, 7 Vet. App. at 511.  Although there are no treatment records regarding the Veteran's right ear hearing loss or tinnitus available until years after service, there is no evidence of any potential source of noise exposure post service.  To the contrary, there is substantive evidence, as noted above, supporting his claim.  Thus, the Board finds that the evidence is at least in relative equipoise as to whether right ear hearing loss and tinnitus are connected to the Veteran's active service.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  The Board concludes that based on the evidence of record, and resolving reasonable doubt in the Veteran's favor, entitlement to service connection for a right ear hearing loss and tinnitus is warranted.  Therefore, the Board will resolve the benefit of the doubt in favor of the Veteran in finding that it is at least as likely as not that the Veteran's right ear hearing loss and tinnitus in this case are the result of noise exposure in service as it is the result of any other cause or factor.  38 U.S.C. § 510(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


